Title: From George Washington to Jeremiah Wadsworth, 29 October 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          Head Quarters West Point Octor 29th 1779
        
        In consequence of your alarming Letter of the 27th—I had determined to dispatch an Express this morning to Congress—with your representation of the state of our flour; but have delayed doing it on the report of Mr Harrison of a conversation which passed between you & him last night—with respect to our supplies of this Article. He has informed me that you expressed a wish that no measures might be taken in consequence of your letter, either for dismissing any of the Militia that have been required to augment the Army—or any representation made that might tend to produce it; and that he understood you thought from a more minute & accurate inquiry into matters you could count upon supplying the whole Army & Militia for eleven or twelve days supposing them to be collected. It is very interesting to me and to the Public from a variety of considerations, which will readily occur to you, that I should know with certainty the state of our Magazines and how far they will really extend. I therefore request that you will inform me to day—for what length of time you could with certainty furnish supplies—supposing our whole force including the Militia was to be drawn to a point—and what are your expectations of future supplies & of the contingincies on which they would depend & also of the causes which have produced these unexpected difficulties. There is a necessity for our knowing our difficul[t]ies ourselves—but they should be known to none else—except to the proper Public bodies.
        I have been induced to change the position of the Massachusetts Militia assembled & assembling at Claverick to Albany to which place I have requested them to move. I am with great regard Yr Most Obet, servt
        
          Go: Washington
        
      